Case 18-33688 Document 73 Filed in TXSB on 01/07/19 Page 1 of 2

B420A (Off'tcial Form 20A) (Notice of Motion or Objection) (12/16)

United States Bankruptcy Court

Southern District of Texas

 

 

 

In re Bil| T. Denson )
Sue Lin Denson )
)
)
Debtor ) Case No.
) M§_
)
)
6915 Foxport Ln.
Address Hum ble, Tx 77338-1324 ) Chapwr 13
Last four digits of Social Security or Individual
Tax-payer Idemincation (ITIN) No(s).,(if any): XXX-XX-SSS€ & XXX-XX4846 )
Employer's Tax Identification (ETN) No(s). (if any): )
)

 

NOTICE OF OBJECTION TO CLAIM
Andrew Moore has filed an objection to your claim in this bankruptcy case.

This is an objection to your claim. This objection asks the Court to disallow the claim that you filed in this
bankruptcy case. If you do not file a response within 30 days after the objection was served on you, your claim may be
disallowed without a hearing.

A hearing has been set on this matter on January 2019 at in the Courtroom, 515 Rusk Avenue, Houston, Texas
77002.

This Notice of Objection to Claim is in reference to the Proof of Claims filed by you, Santander Consumer USA Inc.

This secured claim was filed August 22, 2018 in the amount of 11,713.44 for a contract dated September 30, 2014 in which
the original loan amount was $12,444.38. The secure/insecured claim is regarding a 2003 Chewolet Trailblazer. You claim that
$4,275.00 is secured and $7,438.44 is unsecured with an interest rate of 24.68%. You have failed to itemize actual fees, expenses, or
charges or how they were incurred or calculated.

Your claim may be reduced, modified, or eliminated. You should read these papers carefully and discuss them with your
attorney, if you have one.

If you do not want the court to eliminate or change your claim, then on or before January 2019 you or your
lawyer must:

File with the court a written Motion bearing the caption unopposed or opposed explaining your position to:

Albert E. Alfonzo - Case Manager

U.S. Bankrputcy Court, Southem District of Texas
515 Rusk Avenue

4th Floor, Room 4505

Houston, Texas 77002

If you mail your response to the court for filing, you must mail it early enough so the court will receive it on or
before the date stated above.

You must also mail a copy to :

Andrew Moore
Lone Star Legal Aid
2929 McKinney Street
Houston, Texas 77003
Sohware Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 18-33688 Document 73 Filed in TXSB on 01/07/19 Page 2 of 2

1 hereby certify that on or before January 7, 2019, a true and correct copy of the foregoing Notice of Objection to
Claim was served on all parties in this case listed below:

Santanda Consumer USA
P.O. Box 560284
Dallas, Texas 75356

Attend the hearing on the objection, scheduled to be held on 2019 at a.m./p.m. in
Courtroom , United States Bankruptcy Court, 515 Rusk Avenue, 4th Floor, Room 4505, Houston, Texas 77002.

If you or your attorney do not take these steps, the court may decide that you do not oppose the objection to your
claim.

Date //é'//$' Signature M\

Name Andrew Moore 24105428TX
Address Lone Star Legal Aid

2929 McKinney Street
Houston, TX 77003

Sottware Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

